DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant's after-final amendments filed 6/14/2022 to claims 1 and 18 have been entered. Claims 11 and 12 have been canceled. Claims 2-5, 20, and 21 were canceled in a prior reply. Claims 1, 6-10, 13-19, and 22 remain pending and are being considered on their merits. References not included with this Office action can be found in a prior action. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dan Pereira on 7/07/2022.

Amend the claims as follows:

Claim 1, line 8: Insert “, wherein the culturing step produces at least 2.8 x 109 spores per ml” between “subtilis” and the terminal period.

Claim 18, line 12: Insert “, wherein the culturing step produces at least 2.8 x 109 spores per ml” between “subtilis” and the terminal period.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: in view of entry of both the after-final amendments and the examiner’s amendments, claims 1 and 18 are free of the prior art. Ochi (of record) is considered the closest prior art, and does not teach achieving a spore concentration of at last 2.8 x 109 spores per ml at lincomycin concentrations of 0.1-0.3 ppm as instantly claimed (see the Lincomycin panel in Fig. 1 of Ochi).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 6-10, 13-19, and 22 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111. The examiner can normally be reached 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Sean C. Barron/Primary Examiner, Art Unit 1653